Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-8 and 21 are objected to because of the following informalities:  
Claim 5, line 2, “12 o’clock direction” should be changed to “upward direction” to provide consistency with specification.
Claim 6, line 2, “3 o’clock direction” should be changed to “rightward direction” to provide consistency with specification.
Claim 7, line 2, “6 o’clock direction” should be changed to “downward direction” to provide consistency with specification.
Claim 8, line 2, “9 o’clock direction” should be changed to “leftward direction” to provide consistency with specification.
Claim 21 is objected for similar subject matter to claims 5-8.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 9, 15-16 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khan et al (US 2019/0115643).
Regarding claims 2 and 20, Khan discloses in Figure 7, a semiconductor device, comprising: 
a substrate comprising: a substrate top side; a substrate bottom side; a substrate dielectric structure (140) between the substrate top side and the substrate bottom side; and a substrate conductive structure traversing the substrate dielectric structure (140) and comprising: a first substrate terminal; and a second substrate terminal at the substrate top side; 
an electronic component (120) coupled to the substrate and comprising: a component terminal coupled to the first substrate terminal (see 122, 142, Fig. 1C); 
and 
a first antenna element (135) coupled to the substrate (140) and comprising: a first element head side; a first element dielectric structure (131); a first element conductive structure comprising a first element terminal (133) and contacting the first element dielectric structure (131); and a first antenna pattern (135) at the first element head side and grouped with the first element terminal (133) and the first element conductive structure;
wherein: the first antenna element (135) is coupled to the substrate (140) outside a footprint of the electronic component (120); and the first element terminal (133) is coupled to the second substrate terminal (152).
Regarding claim 3, Khan discloses in Figure 7, wherein the first element head side is oriented to face in a first direction substantially parallel with the substrate top side, in a second direction substantially opposite the first direction, or in a third direction substantially orthogonal to the first direction (direction of beam of antenna element 135 orthogonal to the first direction/substrate top side).
Regarding claim 4, as applied to claim 2, Khan discloses in Figure 7,
wherein the first element head side is oriented to face in a first direction substantially orthogonal to the substrate top side (direction of beam of antenna element 135) or in a second direction substantially opposite the first direction, or in a third direction substantially orthogonal the first direction.
Regarding claim 5, as applied to claim 2, Khan disclose sin Figure 7, 
wherein the first element head side is oriented to face toward a 12 o’clock direction in a top plan view the substrate.
Regarding claim 9, as applied to claim 2, Khan discloses in Figures 4B (same antenna element arranged in multiples for MIMO antenna) and 7,
wherein: the substrate conductive structure comprises a third substrate terminal at the substrate top side; and the semiconductor device comprising: a second antenna element coupled to the substrate and comprising: a second element head side; a second element dielectric structure; a second element conductive structure comprising a second element terminal and contacting the second element dielectric structure; and a second antenna pattern at the second element head side and grouped with the second element terminal and the second element conductive structure; wherein: the second antenna element is coupled to the substrate outside a footprint of the electronic component; and the second element terminal is coupled to the third substrate terminal. 
Regarding claims 15-16, as applied to claim 2, Khan discloses in Figure 7, an encapsulant on the substrate top side and contacting a lateral side of the electronic component (120); the first antenna pattern (135) not extending beyond a top side of the encapsulant;
an encapsulant on the substrate top side and contacting a lateral side of the electronic component (120); wherein the first antenna pattern (135) extends below a top side of the encapsulant.
Regarding claims 17-19, as applied to claim 2, Khan discloses in Figure 7, wherein the first element conductive structure comprises a vertical via (431) and a horizontal trace (132);
wherein the first element conductive structure is substantially flush with a bottom side of the first element dielectric structure (131); 
wherein the first element conductive structure contacts the substrate top side (140).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Choudhury et al (US 2017/0237154).
Regarding claims 6-8 and 21, Khan discloses every feature of claimed invention as expressly recited in claim 2, except for
wherein the first element head side is oriented to face toward a 3 o’clock direction, a 6 o’clock direction, or in a 9 o’clock direction in a top plan view of the substrate.
Choudhury discloses in Figure 7, wherein the first element head side is oriented to face toward a 3 o’clock direction (direction of right beam 500), a 6 o’clock direction (direction of downward beam 600), or in a 9 o’clock direction (direction of left beam 500) in a top plan view of the substrate.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the head side of Khan with the head side as taught by Choudhury to provide desired communication directions of the semiconductor device. Therefore, to employ having the head side as claimed invention would have been obvious to person skill in the art.
Regarding claim 10, as applied to claim 9, Choudhury discloses in Figure 7, wherein the first element head side is oriented to face in a first direction (direction of beam 500) substantially parallel with the substrate top side, and the second element head side is oriented to face in a second direction substantially opposite to the first direction.
Regarding claim 11, as applied to claim 9, Choudhury discloses in Figure 7, 
wherein the first element head side is oriented to face in a first direction (direction of beam 500) substantially parallel with the substrate top side, and the second element head side (direction of beam 600) is oriented to face in a second direction substantially orthogonal to the first direction and substantially parallel with the substrate top side.
Regarding claim 12, as applied to claim 9, Choudhury discloses in Figure 7, wherein the first element head side is oriented to face in a first direction (direction of beam 500) substantially parallel with the substrate top side, and the second element head side is oriented to face in a second direction (direction of beam 600) substantially orthogonal to the first direction and substantially orthogonal to the substrate top side.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al in view of Nair et al (US 2014/0293529).
Regarding claims 13-14, Khan discloses every feature of claimed invention as expressly recited in
claims 2 and 9, except for wherein the electronic component is coupled to the substrate bottom side; a passive component coupled to the substrate over the electronic component.
Nair discloses in Figures 1-2, wherein the electronic component (16) is coupled to the substrate
bottom side (12); a passive component (28) coupled to the substrate (12) over the electronic component (16).
It would have been obvious to one having ordinary skill in the art before the time the invention
was made to modify the electronic component of Khan with the electronic component as taught by Nair
to achieve a compact semiconductor device. Therefore, to employ having the electronic component as
claimed invention would have been obvious to person skill in the art.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845